DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 14, 15, 17, 25, 28, 29, 34, 45, 46, 60 and 61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (WO 2016/138491, of record, 9/1/2016).  Reference is made below to the US patent issuing from the WO document, US 10,273, 280.
Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen et al (WO 2016/138491, of record, 9/1/2016).


Chen et al teach methods of making T cells by disruption of the CD3, CD5 and/or CD7 gene by TALEN knockout, then transduction of a CAR specific for CD3, CD5 and/or CD7. The antigen binding domain may be an scFv.  See the abstract, Figs 17, 34A, 39, cols. 3-4, col. 15 lines 61-67, col. 23 lines 4-50.  The CAR may have an activation domain of 4-1BB or CD3zeta (col. 4, lines 50-67).  If the CD3 CAR is chosen, the antigen binding domain may be from OKT3 (CD3 CAR section, col. 25).  Suicide gene systems are taught in col. 25.  Expression vectors comprising the genetic components to be introduced are taught in cols. 19-20.  The CD52 gene may also be knocked out (col. 23, lines 45-50). The cells may be used to treat cancer (claims 9-11).
Regarding claims 3 and 4, the specific time period between the steps (1) and (11) is not set forth by Chen et al, although certain steps of transduction of the CAR vectors appear to be done within these time periods (e.g. Fig 2).  Such timer periods are also certainly within the capabilities of the skilled artisan to perform them.  Furthermore, the court has found that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 60 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating cancer, does not reasonably provide enablement for treating and/or preventing any given disease or for preventing cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the application coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc. 8 USPQD2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is required is a conclusion reached by weighing several factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQQ2d 1400 (Fed. Cir. 1988) and include the following:
State of the prior art and level of predictability in the art:  In spite of considerable interest in CAR molecules as therapeutics, the art of record contains no description of methods of treating any disease other than cancer.  In a paper published in 2015, Whilding et al provide an exhaustive review of the state of the art regarding CAR therapy, and detail the problems associated with using CARs even for well-developed methods of cancer therapy.  There are no descriptions of using CAR molecules according to the instant claims and no description of using established CAR molecules for treatment of any disease other than cancer.  Therefore, the use of CAR molecules to treat the broadly claimed scope of diseases was unpredictable at the time of filing.
Amount of direction provided by the inventor and existence of working examples: The specification provides details for producing CAR molecules and cells according to the claims, including direction and generalities for customizing CARs such that they may be directed to a wide range of distinct antigens displayed on cancer cells.  There are no working examples of the claimed methods, or in vivo results in any type of disease other than leukemia. 
Thus, in order to make and use the invention as claimed, the skilled artisan would have to further develop CARs used in the claimed methods of therapy with specificity and efficacy for any known disease (e.g. dementia, diabetes, heart failure), which would involve development of novel antigen binding domains, activation domains, etc. (even if such a broad genera of diseases could each be linked to a specific antigen).  
Nature of the invention and Breadth of the claims:  The claims are directed to methods of treating and/or preventing a disease, with no limitation placed on the nature of the disease. Thus, the claimed methods encompass treating or preventing a broad, divergent genus of potential diseases.  As such, it is incumbent upon the disclosure to set forth the manner and process of making CARs, and methods of using such for therapy, that is commensurate with the scope of protection sought.    
Relative skill of those in the art and quantity of experimentation needed to make or use the invention:  Although the level of skill in the art of preparing CAR molecules for cancer treatment is high, one would not be able to make and use CAR molecules for therapy in any other type of disease given no more than the teachings available at the time of filing without undue experimentation. The art of record does not provide a single working example of an efficacious treatment of a disease other than cancer using CAR molecules similar to those recited.  Likewise, all of the teachings in the instant application are specifically directed to the 
Given the above analysis of the factors which the courts have determined are critical in determining whether a claimed invention is enabled, it must be considered that undue and excessive experimentation would have to be conducted by the skilled artisan in order to practice the claimed invention.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633